EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Vincent M. DeLuca (Reg. No. 32408) on March 3, 2022.
	The application has been amended as follows:

In the claims
	Claims 1-23 have been amended as follows:
1.	(Currently amended) A method of rendering a scene including merging a plurality of input hierarchies to form a merged hierarchy, wherein each of the input hierarchies is a multi-level linked structure of nodes, and wherein each of the input hierarchies represents spatial positions of a respective set of one or more objects items to be rendered in the scene, the method comprising:
	determining a merging level and identifying two or more sub-hierarchies within the input hierarchies which are to be merged by identifying nodes at the determined merging level within the input hierarchies, wherein the sub-hierarchies descend from the identified nodes at the determined merging level;
	determining one or more nodes of the merged hierarchy which reference nodes of the identified sub-hierarchies, wherein at least one of the referenced nodes within at least one of the identified sub-hierarchies references one or more lower-level nodes within said at least one of the identified sub-hierarchies, and wherein the references from the one or more determined nodes of the merged hierarchy to the nodes of the identified sub-hierarchies bypass nodes of the input hierarchies which are at or above the determined merging level; and


2.	(Original) The method of claim 1 further comprising building one or more levels of nodes of the merged hierarchy above said determined nodes of the merged hierarchy, based on said determined nodes of the merged hierarchy.

3.	(Original) The method of claim 2 wherein the one or more levels of the merged hierarchy above said determined nodes are built in a bottom-up manner.

4.	(Original) The method of claim 1 wherein the top level of the merged hierarchy has a single node.

5. (Cancelled)

6. (Cancelled) 

7. (Previously presented) The method of claim 1 further comprising determining the merging level within the input hierarchies.

8. (Original) The method of claim 7 wherein the merging level is determined based on the amount of spatial overlap of nodes from the input hierarchies at different levels.



10. (Original) The method of claim 7 wherein the merging level is determined to be: 
a predetermined number of levels from the top level of the input hierarchies;
a predetermined proportion of the total number of levels in the input hierarchies from the top level of the input hierarchies; or
a user-specified level.

11.	(Currently amended) The method of claim 1 further comprising:
	parsing the input hierarchies between the top level and the determined merging level to identify leaf nodes existing in those levels of the input hierarchies; and
	including the identified leaf nodes in the merged hierarchy.

12.	(Original) The method of claim 11 wherein said including the identified leaf nodes in the merged hierarchy comprises applying a translation to the leaf nodes of an input hierarchy.

13.	(Cancelled)

14.	(Previously presented) The method of claim 1 wherein the scene is a current frame of a sequence of frames, wherein at least one of the input hierarchies is a static hierarchy which represents spatial positions of a set of one or more static objects and which is reused from a previous frame, and wherein at least another one of the input hierarchies is a dynamic hierarchy which represents spatial positions of a set of one or more dynamic objects and which is built for rendering the current frame.

15. (Previously presented) The method of claim 1 further comprising applying a translation to one or more of the nodes of the input hierarchies.

16. (Previously presented) The method of claim 1 further comprising performing ray tracing using the merged hierarchy to render the scene, wherein the ray tracing comprises performing intersection testing of rays against nodes of the merged hierarchy.

17.	 (Currently amended) A hierarchy merging module configured to merge a plurality of input hierarchies to form a merged hierarchy for use in rendering a scene, wherein each of the input hierarchies is a multi-level linked structure of nodes, and wherein each of the input hierarchies represents spatial positions of a respective set of one or more objects items to be rendered in the scene, the hierarchy merging module comprising:
a merging determination unit configured to: 
determine a merging level and identify two or more sub-hierarchies within the input hierarchies which are to be merged by identifying nodes at the determined merging level within the input hierarchies, wherein the sub-hierarchies descend from the identified nodes at the determined merging level; and
determine one or more nodes of the merged hierarchy which reference nodes of the identified sub-hierarchies at a level which is one level below the determined merging level, wherein at least one of the referenced nodes within at least one of the identified sub-hierarchies references one or more lower-level nodes within said at least one of the identified sub-hierarchies;


18.	 (Original) The hierarchy merging module of claim 17 wherein the merging determination unit is configured to identify said two or more sub-hierarchies within the input hierarchies which are to be merged based on the amount of spatial overlap of said two or more sub-hierarchies.

19.	(Previously presented) The hierarchy merging module of claim 17 wherein said rendering a scene comprises performing ray tracing including performing intersection testing of rays against nodes of the merged hierarchy.

20. (Currently amended) A non-transitory computer readable storage medium having stored thereon a computer readable description of an integrated circuit that, when processed in an integrated circuit manufacturing system, causes the integrated circuit manufacturing system to manufacture a hierarchy merging module which is configured to merge a plurality of input hierarchies to form a merged hierarchy for use in rendering a scene, wherein each of the input hierarchies is a multi-level linked structure of nodes, and wherein each of the input hierarchies represents spatial positions of a respective set of one or more objects to be rendered in the scene, the hierarchy merging module comprising:
a merging determination unit configured to: 
determine a merging level and identify two or more sub-hierarchies within the input hierarchies which are to be merged by identifying nodes at the determined merging level within the input hierarchies, wherein the sub-hierarchies descend from the identified nodes at the determined merging level; and
and wherein the references from the one or more determined nodes of the merged hierarchy to the nodes of the identified sub-hierarchies bypass nodes of the input hierarchies which are at or above the determined merging level;
	wherein the hierarchy merging module is configured to cause the storage of said one or more determined nodes of the merged hierarchy and indications of the references between the determined nodes of the merged hierarchy and the referenced nodes of the identified sub-hierarchies.

21. (Cancelled) 

22. (Currently amended) The method of claim 1, wherein the one or more nodes of the merged hierarchy reference nodes determined merging level.

23. (Currently amended) The hierarchy merging module of claim 17, wherein the references from the one or more determined nodes of the merged hierarchy to the nodes of the identified sub-hierarchies bypass nodes of the input hierarchies which are at or above the determined merging level.

EXAMINER’S STATEMENT OF REASONS FOR ALLOWANCE
Allowable Subject Matter
Claims 1-4, 7-12, 14-20, 22, and 23 are allowed.
The following is an examiner’s statement of reasons for allowance:

	determining a merging level and identifying two or more sub-hierarchies within the input hierarchies which are to be merged by identifying nodes at the determined merging level within the input hierarchies, wherein the sub-hierarchies descend from the identified nodes at the determined merging level; and
	determining one or more nodes of the merged hierarchy which reference nodes of the identified sub-hierarchies, wherein at least one of the referenced nodes within at least one of the identified sub-hierarchies references one or more lower-level nodes within said at least one of the identified sub-hierarchies, and wherein the references from the one or more determined nodes of the merged hierarchy to the nodes of the identified sub-hierarchies bypass nodes of the input hierarchies which are at or above the determined merging level.
Claim 17 is allowed because the examiner was unable to find prior art that anticipates or renders obvious the following combination of limitations:
determine a merging level and identify two or more sub-hierarchies within the input hierarchies which are to be merged by identifying nodes at the determined merging level within the input hierarchies, wherein the sub-hierarchies descend from the identified nodes at the determined merging level; and
determine one or more nodes of the merged hierarchy which reference nodes of the identified sub-hierarchies at a level which is one level below the determined merging level, wherein at least one of the referenced nodes within at least one of the identified sub-hierarchies references one or more lower-level nodes within said at least one of the identified sub-hierarchies.
Claims 2-4, 7-12, 14-16, 18, 19, 22, and 23 are allowed by virtue of their dependency from claims 1, 17, and 20.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GRACE PARK whose telephone number is (571)270-7727 and fax number is (571) 270-8727.  The examiner can normally be reached M-F 8AM-5PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JAMES TRUJILLO can be reached at (571) 272-3677.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov/.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.


/Grace Park/Primary Examiner, Art Unit 2157